Title: To George Washington from Robert Adam, 10 April 1778
From: Adam, Robert
To: Washington, George



Esteemed Sir
Center House [Va.] April 10th 1778

The many Obligations I have been, and Still think my[self] under to you Oblidges me by this Opertunity to truble you with a few lines And for a Moment Interupt from Matters of Much greater Consequence.
Mr Lund Washington and I have Settled all the Acctts that Subsisted between you & I, and has received the Ball[anc]e in full for which I have his receipt. I cannot help Observeing to you, that you may think me ungratefull in Offering payment for money Lent when it was of more real value than it is these present times, On our Declineing Bussiness The Embarasement of our Affairs and not haveing it in my power Only prevented my makeing you a payment then, I settled our Partnership Bussiness with my two Friends with whom I carryed on Bussiness, and took upon myself the payment of all Debts due from the Concern and was determined you should be the first pay’d And I can with great truth say that every Shilling I have paid you, has been so in reality to me As I have been in no kind of Bussiness since these times

Commenced, I have, or had also another reason for paying up the Mortgage Money, which I hope you will think deserved my Attention, I have an Elder Brother with a large & helpless Family which lives on One of these Tracts of Land you have Sir been very Indulgent to me, but were any Alteration of Circumstances to deprive him of that place he must be much disstressed. Mr Washington brings with him a Deed of Release which you will please to Sign and have Evidenced by such Gentm. as you think will be this way within the time, which will be Adding to the many Obligations I am under to you And for which I have Only to Offer my best Services when in my power My most earnest prayers for your Success, Wellfare, & preservation, through this most Important Struggle, And may you live to enjoy the Blessings of Peace, Liberty, & Domestick Happyness, at the Well improved Seat of Mount Vernon is the most earnest wish of Sir Your Much Oblidged Most Obedient & Humble Servt

Robert Adam


I begg leave to Offer my Complements & best wishes to your Lady.

